NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30305

                Plaintiff-Appellee,             D.C. No.
                                                4:14-cr-00027-RRB-1
 v.

SENECA LOYAL NEAL,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                      Argued and Submitted August 15, 2018
                               Anchorage, Alaska

Before: HAWKINS, McKEOWN, and OWENS, Circuit Judges.

      Seneca Loyal Neal appeals from his jury conviction for conspiracy to

possess heroin with intent to distribute, 21 U.S.C. § 846, and for distributing and

possessing heroin with intent to distribute, 21 U.S.C. § 841(a)(1), (b)(1). As the

parties are familiar with the facts, we do not recount them here. We affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The district court properly denied Neal’s motion to suppress evidence from

the GPS tracker placed on Neal’s vehicle. There was probable cause for the GPS

tracking warrant based on the informant’s tip and under the totality of the

circumstances. See United States v. Bishop, 264 F.3d 919, 924 (9th Cir. 2001)

(“When a search warrant is based solely on an informant’s tip, the proper analysis

is whether probable cause exists from the totality of the circumstances to determine

a sufficient level of reliability and basis of knowledge for the tip.”).

      The district court also properly denied Neal’s motion to suppress evidence

from the search of unit #3 at 5402 Arctic Boulevard. Assuming that the officers’

entry into the common hallway of the apartment building was unlawful, there was

still probable cause for the subsequent search warrant for unit #3 after the tainted

evidence was excised. Even if the officers had not observed Neal exit unit #3,

routine police procedures would have inevitably revealed Neal’s connection to unit

#3 based on information from the property manager and Neal’s neighbors. See

United States v. Ramirez-Sandoval, 872 F.2d 1392, 1399 (9th Cir. 1989) (stating

that if “by following routine procedures, the police would inevitably have

uncovered the evidence,” then the evidence will not be suppressed despite a

constitutional violation).

      Neal argues for the first time on appeal that his initial contact with the

officers in the common hallway was (1) unlawful because it amounted to an arrest


                                           2
without a warrant inside his home; and (2) a custodial interrogation not preceded

by Miranda warnings.1 As a result, Neal contends that evidence obtained from this

initial contact (a body recording and a seized cell phone) should have been

excluded at trial because they were “tainted fruit.” However, the district court did

not plainly err by admitting this evidence because Neal has not shown that it was

“clear” or “obvious” that his initial contact with the officers in the common

hallway amounted to an “arrest” or a custodial interrogation requiring Miranda

warnings. United States v. Liew, 856 F.3d 585, 596 (9th Cir. 2017) (setting forth

plain error standard of review). Further, Neal has not shown that his substantial

rights were affected by the admission of the body recording and the cell phone.

See id.

      Contrary to Neal’s contention, the government has sufficiently shown that it

timely disclosed the body recording to Neal’s counsel. Therefore, we decline

Neal’s request to remand for an evidentiary hearing.

      AFFIRMED.




1
  We reject Neal’s contention that he preserved these issues by raising them in the
district court. We also reject the government’s contention that Neal waived these
issues by acquiescing to the admission of the body recording at trial.

                                          3